The opinion of the court was delivered by
Pjerpoint, C. J.
The only question involved in this case arises upon the charge of the court. It appears from the exceptions, that the defendant was the president of a corporation known as the Ottauqueechee Woolen Company, which owned a factory building at North Hartland, and manufactured goods there, having a counting room, or office, in said building; that defendant was also the superintendent of the works of said company, and had charge of the factory building, office, &c. It also appears, that prior to January 1875, the plaintiff had been president and superintendent of said company, but at said time he ceased to be such, and the defendant was appointed to the place, which he held at the time of the acts complained of. It further appeared, that prior to the 14th day of December, 1875, there had been a misunderstanding between the parties as to the business of the company, and that an ill feeling existed between them. On the last named day, the plaintiff went into the office of the company, where the *463defendant was engaged in business, and a verbal altercation arose between them, and the plaintiff ordered the defendant to leave the office. The plaintiff refused to go, but said he would when he had finished his business. The altercation continued, and the defendant again ordered the plaintiff to leave, which he refused to do, as before. The defendant then brought in assistance and removed the plaintiff from the building, and in doing this, inflicted the injury complained of.
Under the pleadings and the facts developed upon the trial, the question was, whether the defendant was justified in removing the plaintiff from the building in the manner he did ; and this, of course, depended upon the question whether, under the circumstances of the case, he had the legal right to do so. If he had and exercised that right in a proper manner, using no unnecessary j force, then he is justified; and his justification does not depend upon the motive or the spirit in which the legal act was done. He may have been influenced by spite, ill will, or malice ; but if he only did that which he had a right to do, he is not liable.
The court, in submitting the case to the jury, seem to have so presented it that the jury would naturally understand that the motive with which the act was done was the controlling consideration ; the point on which they were to turn the case. It is to be { noticed that the question was not whether the assault was made| for the purpose of putting the plaintiff out of the building, or for '\ the purpose of doing him an injury, and not to put him out. If it had been, the charge would have been more appropriate, and the case would have been similar to that of Watrous v. Steele, 4 Vt. 629. But here the whole case shows that the assault was made for the purpose of putting the plaintiff out; and the substantial injury was done in executing, that purpose.
But it is said this court ought to presume that the other part of the charge was such as to cure the defect in the part given. There is nothing upon which to base such a presumption. We only know that the other part of the charge was not excepted to. In fact, it would be difficult to suppose a charge that would have such effect, as the court in this part present the motive of the defendant as the “ hinge ” upon which the whole case is to turn.
Judgment reversed and cause remanded.